Citation Nr: 1033369	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO. 07-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for amputation of the left 
leg above the knee, claimed as residuals of cold injury or as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for residuals of cold 
injury of the right lower extremity.

4.  Entitlement to service connection for arthritis of the right 
knee.

5.  Entitlement to service connection for arthritis of the right 
and left shoulders.

6.  Entitlement to service connection for residuals of a left 
chest injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to June 
1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims.

This matter was previously before the Board in March 2009 at 
which time it was remanded for additional development.  It is now 
returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus manifested more than 20 years 
following his discharge from active service and is not shown to 
be otherwise causally connected to service.

2.  The Veteran's mild frostnip incurred in service did not cause 
his left leg amputation.

3.  The symptoms experienced in the Veteran's right lower 
extremity are not shown to be causally connected to his in-
service mild frostnip, or any other event of service.

4.  The Veteran's currently diagnosed arthritis of the right knee 
is not shown by the record to be causally connected to either his 
in-service mild frostnip, or any other event of service.

5.  The Veteran's currently diagnosed arthritis of the right and 
left shoulders is not shown by the record to be causally 
connected to either his in-service mild frostnip, or any other 
event of service, including the incident during which the Veteran 
was run over by a vehicle

6.  The medical evidence of record does not show any current 
disability related to an in-service left chest injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).

2.  The criteria for service connection for amputation of the 
left leg above the knee have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

3.  The criteria for service connection for residuals of cold 
injury of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

4.  The criteria for service connection for right knee arthritis 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).

5.  The criteria for service connection for right and left 
shoulder arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).

6.  The criteria for service connection for residuals of a left 
chest injury have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2006 and November 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  In this case, 
unfortunately, the Veteran's full service treatment records are 
not available for review in association with this decision.  VA 
was notified that the Veteran's service records are fire-related.  
See February 2006 PIES report.  Partial records, which include 
the Veteran's June 1952 separation examination and his Armed 
Forces Of The United States Report Of Transfer Or Discharge (DD 
Form 214) are available for the Board's review.  Because the 
Veteran's service treatment records were apparently destroyed in 
the 1973 National Personnel Record Center fire in St. Louis, 
Missouri, VA has a heightened duty to consider the applicability 
of the benefit of the doubt, to assist the Veteran in developing 
the claim, and to evaluate and discuss the evidence favorable to 
the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Veteran advised VA several times, including most recently in 
June 2010, that he has no additional evidence to submit.  The 
Veteran has been medically evaluated in conjunction with his 
claims.  Thus, the duties to notify and assist have been met.

Service connection

The Veteran is seeking service connection for several 
disabilities, to include diabetes mellitus, amputation of the 
left leg above the knee, claimed as residuals of cold injury or 
as secondary to diabetes mellitus, residuals of cold injury of 
the right lower extremity, arthritis of the right knee, arthritis 
of the right and left shoulders, and residuals of a left chest 
injury.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for certain chronic disorders may be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

While serving in Korea from July 1950 to July 1951, the Veteran 
participated in three campaigns involving combat with the enemy.  
His DD Form 214 reflects receipt of the Combat Infantryman Badge.  
As such, his account of suffering from cold exposure in service 
must be accepted as true, because it is consistent with the 
circumstances, conditions and hardships of that service.  38 
U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) (2009).

In a statement received by VA in October 2006, the Veteran 
indicated that he served in Korea during extreme winter weather 
of at least 50 degrees below zero, and that his feet and legs 
became numb and tingling. The Veteran also indicated that, on one 
occasion, he was resting on the ground next to a weapons carrier, 
when the vehicle started suddenly and pulled up, partially 
running over the Veteran's chest on the left side; the Veteran 
was able to push himself away.  He was carried to an aid station, 
treated with ace bandages around his chest and back for two days, 
and given medications.  He then returned to duty.

VA recognizes numerous conditions as the chronic effects of cold 
exposure as set out in Veterans Benefits Administration Manual 
M21-1MR, part III, Subpart iv, Chapter 4, Section E , paragraph 
21, which provides that injury due to exposure to extremely cold 
temperatures causes structural and functional disturbances of 
small blood vessels; cells; nerves; skin; and bone; and that the 
physical effects of exposure may be acute or chronic, with 
immediate or latent manifestations.

Veterans with a history of cold injury may experience chronic 
effects, including chronic fungal infection of the feet; 
disturbances of nail growth; hyperhidrosis; chronic pain of the 
causalgia type; abnormal skin color or thickness; cold 
sensitization; joint pain or stiffness; Raynaud's phenomenon; 
weakness of hands or feet; night pain; weak or fallen arches; 
edema; numbness; paresthesias; breakdown or ulceration of cold 
injury scars; and vascular insufficiency, indicated by edema, 
shiny, atrophic skin, or hair loss.  VA also recognizes that the 
chronic effects of exposure to cold include an increased risk of 
developing conditions such as: peripheral neuropathy; squamous 
cell carcinoma of the skin, at the site of the scar from a cold 
injury; and arthritis or other bone abnormalities, such as 
osteoporosis, or subarticular punched-out lesions.

In March 2009, the Board ordered VA to afford the Veteran a VA 
examination,  in particular, to consider the potential current 
disabilities related to in-service cold exposure, as well as due 
to the in-service incident during which the Veteran was 
apparently run over by a truck.  In June 2009, the Veteran was 
afforded his examination.

Before summarizing the VA examiner's findings, the Board notes 
that the Veteran's June 1952 discharge examination report is 
negative as to any findings related to the Veteran's claimed 
disabilities.  In the Report of Medical History filled out by the 
Veteran at that time, he notes that he had shortness of breath, 
pain/pressure in the chest, and cramps in his legs, but there is 
no notation of the existence of a diagnosis or a disability 
related to those symptoms at the time of discharge.

At no time, does the Veteran suggest that there are outstanding 
treatment records from the period of time immediately following 
his active service.  A review of the claims file reveals that he 
was receiving private treatment of his left leg, which ultimately 
led to amputation, in October 1990.  In a November 1990 report of 
the Veteran's medical history, the existence of diabetes mellitus 
over the course of the prior 15 years was noted.  Thus, this 
suggests the Veteran's diabetes onset in approximately 1975, more 
than 20 years following his discharge from active service.  This 
report also notes that the Veteran was a smoker and would consume 
alcohol until approximately 1982.

A review of the VA outpatient treatment records does show 
treatment for "DM x 18YRS" in an April 1995 note, thus dating 
the disease back to 1977, again, more than 20 years following 
service.  Also, mild degenerative changes of the right knee were 
noted in December 1999.  Throughout the medical records, 
treatment is evident for shoulder arthritis, and treatment of the 
Veteran's left leg.  There is no evidence of treatment related to 
the Veteran's left chest.

The VA examiner was able to review the Veteran's claims file, 
including his VA medical records, which was noted in the June 
2009 VA examination report.  He accurately summarized the 
Veteran's history, to include his exposure to cold and the 
incident during which the Veteran was run over by a truck.  The 
VA examiner's analysis of each claimed disability is summarized 
below.

Diabetes Mellitus

Following a review of the record, as well as laboratory testing, 
the VA examiner did confirm that the Veteran had a diagnosis of 
Type 2 diabetes mellitus.  The following residual disabilities 
were noted in the report: cardiovascular disease, kidney disease, 
neurologic disease, amputation, and diabetic nephropathy.  The 
examiner noted that the earliest indication of the onset of 
diabetes was 1977, per the Veteran's reported history.  The 
examiner opined that it was less likely than not that the 
Veteran's diabetes was related to his period of active service in 
any way.  The basis for this opinion was the length of time 
between the Veteran's discharge from service and the onset of 
diabetes.

Aside from this June 2009 VA examiner's report, there is no 
additional evidence discussing the etiology of the Veteran's 
diabetes.  The only evidence in support of the notion that there 
is a causal connection between the Veteran's diabetes and his 
active service is his claim.

Amputation of the left leg, above the knee

The Veteran contends that his left leg required amputation above 
the knee due to his exposure to cold in service, or in the 
alternative due to his diabetes mellitus.  The available service 
treatment records do not show, and the Veteran does not contend, 
that symptoms of the eventual amputation arose during service. 

The crux of this claim is the etiology of the Veteran's left leg 
amputation.  There is no question that a current disability 
exists, as private and VA records show treatment related to the 
amputation of the Veteran's leg.  The June 2009 VA examiner did 
analyze the possible cause of the leg amputation.

The VA examiner noted that the Veteran experience cold exposure 
during his tour in Korea in 1950 and 1951.  The Veteran recalled 
that his feet stayed cold most of the time and became numb and 
tingly, but that there was no discoloration of his skin, blisters 
or lesions.  The VA examiner characterized this as "mild 
frostnip at most."   The examiner seemed skeptical of even 
rendering a mild frostnip diagnosis, as there was "no report of 
color change as even seen in frostnip."   The examiner 
concluded, based upon a review of the evidence of record and the 
Veteran's reported history, that it was less likely than not that 
the Veteran's left above the knee amputation was caused by or 
otherwise related to his period of active service.  Rather, the 
VA examiner opined that the amputation was due to the Veteran's 
long history of smoking, his hypertension, and his diabetes, none 
of which are service connected disabilities.  The basis for this 
negative nexus opinion was that the Veteran's description of his 
cold injury would be classified "at most as frost nip. Frostnip 
refers to cold-induced, localized paresthesias that resolve with 
rewarming. There is no permanent tissue damage.  This level of 
cold exposure does not cause peripheral artery disease."

Again, the private medical records relating to the Veteran's care 
in 1990-1993, do not suggest that the issues treated in relation 
to the Veteran's left leg were related to cold injury during 
service.  In fact, cold exposure was not at all mentioned in the 
reports.

Aside from this June 2009 VA examiner's report, there is no 
additional evidence discussing the etiology of the Veteran's left 
leg amputation.

Residuals of Cold Injury, Right Lower Extremity

The Veteran also contends that he has a disability in his right 
lower extremity due to the in-service cold exposure.  As 
discussed above, the Veteran was exposed to cold during service 
in Korea and is noted to have incurred mild frostnip during that 
time.  The question is whether there is a cold injury to the 
right lower extremity as a result of the mild frostnip.

The post-service outpatient records lend little to the analysis 
of this claim.  An August 2007 VA outpatient record shows that 
the Veteran reported pain in his legs. There are also records 
pertinent to the right knee, which are discussed in the analysis 
of the right knee claim, below.  There are no records, however, 
showing treatment for a cold injury of the right lower extremity.

The June 2009 examiner noted a history of fungal infections and 
tingling with mild loss of sensation in the Veteran's right foot.  
The examiner also noted that the coloration was "slightly 
cyanotic on the tips of toes."  Physical examination revealed 
decreased sensation to light touch and pain on the distal half of 
the plantar surface of the foot.  Dorsalis pedis pulse and 
posterior tibial pulse were also noted as decreased.  The 
examiner characterized these symptoms as frost nip, at most, with 
no significant effects.  An X-ray examination revealed 
moderate/severe arterial disease due to aorto-iliac, superficial 
femoral, popliteal, distal obstruction.  The examiner did not 
deem the right lower extremity issues as due to cold exposure 
during service.  In fact, the examiner concluded by saying that 
the "only cold injury residual that this patient might have from 
his cold exposure in Korea is sensitivity to cold.  Frost nip 
fits is description of his cold exposure and actually causes no 
permanent damage."   Thus, while there are issues shown to exist 
in the Veteran's right lower extremity, they are not showing to 
be causally connected to the frost nip he experienced in service, 
as that frost nip was deemed to be not severe enough to cause 
long term damage.

Arthritis of the Right Knee and Right and Left Shoulders

The Veteran believes he has arthritis in his right knee and both 
shoulders due to in-service cold exposure.  The recent VA 
outpatient records confirm the existence of current disabilities 
in the right knee as well as shoulders. 

A December 1999 VA X-ray shows narrowing at the patellofemoral 
joint space and at the medial joint compartment of the knee.  The 
impression at that time was mild degenerative changes in the 
right knee. 

VA outpatient records also show that the Veteran had a right 
shoulder sprain in December 2005 following an injury about two 
months prior.  X-rays of the left shoulder also revealed 
degenerative changes at the left AC joint.

In May 2006 the Veteran reported to his VA physician seeking 
medication to relieve left shoulder pain because he wished to 
participate in a golf tournament. 
X-rays at that time showed early osteoarthritis.  In December 
2006, the Veteran went to a VA emergency room with pain in the 
left shoulder.  He reported excruciating pain. Left rotator cuff 
tear was suspected. X-ray in January 2007 confirmed "full 
thickness supra and partial infraspinatus tear."  In May 2007, 
he continued treatment for the left rotator cuff tear.

In a September 2007 office visit for follow-up care for the left 
shoulder, the Veteran again reported right knee pain.  X-ray 
again revealed mild degenerative changes of the knee.

A November 2007 report notes a history of a complete tear of the 
right rotator cuff.  This tear is not shown by the record, so it 
is unclear if the physician mistakenly noted this tear to be on 
the right, rather than the left.

In January 2008, the Veteran was again seen in the orthopedic 
clinic with reports of pain to the right knee and left shoulder.

The June 2009 VA examiner was asked to address the nature and 
etiology of any issues with the right knee and bilateral 
shoulders.  X-ray examination at the time of the VA examiner's 
report confirmed mild degenerative changes of the 
acrimioclavicular joint in both shoulders.  The examiner also 
confirmed, based upon a review of the record, the diagnosis of 
arthritis in the right knee.

As to the etiology of the Veteran's right knee and bilateral 
shoulder disabilities, the VA examiner provided a negative nexus 
opinion.  The examiner stated that the greatest source of pain in 
the Veteran's right leg is the pain caused by severe 
osteoarthritis of his right knee.  The examiner stated that the 
mild frostnip in service was not enough to cause arthritis.  With 
regard to the knee in particular, the examiner stated, "this 
osteoarthritis was not caused by or aggravated by his cold 
exposure in his military service nor was it caused by the truck 
rolling over his chest."   The only cold injury residual 
experienced by the Veteran is cold sensitivity.

With regard to the shoulders, the VA examiner opined that the 
Veteran's "mild osteoarthritis in both shoulders (AC joint) is 
less likely than not caused by the truck tire rolling over his 
chest.  The examiner found that there were no diagnosable 
residuals of the truck incident, and had previously noted a lack 
of residuals of cold injury other than sensitivity to the cold.

Thus, the evidence establishes that the Veteran's currently 
diagnosed arthritis in his right knee and both shoulders is 
neither due to his in-service cold injury, or to his in-service 
incident involving being run over by a truck.  There is also no 
indication in the available service treatment records to show any 
other basis upon which service connection can be granted.

Residuals of a Chest Injury

The evidence available for review includes limited service 
treatment records and post service private and VA outpatient 
records.  All such records were reviewed. The Veteran's claim 
clearly reported the in-service incident involving being run over 
by a truck during service, but did not report with specificity 
the residual disability for which he was seeking service 
connection.  A review of the entire body of outpatient records 
does not show treatment for any disability around the chest area 
at any time.  In June 2009, VA afforded the Veteran a VA 
examination to assess the current nature of any residual effects 
of the in-service injury.

The Veteran reported to the VA examiner that he has a "vague 
soreness in his chest," but he had no specific complaints in 
terms of functional limitations (e.g. breathing, coughing, 
sneezing, or  movement)."  The examiner opined that "this vague 
mild discomfort does not pose a disability."   Pulmonary 
function testing confirmed the Veteran's chest as normal.

Analysis

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for diabetes 
mellitus, amputation of the left leg above the knee, claimed as 
residuals of cold injury or as secondary to diabetes mellitus, 
residuals of cold injury of the right lower extremity, arthritis 
of the right knee, arthritis of the right and left shoulders, and 
for residuals of a left chest injury.

In this regard, the Board finds the Veteran's separation physical 
examination report is highly probative as to his condition at the 
time of his release from active duty, as it was generated with 
the specific purpose of ascertaining his then-physical condition.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision).  The separation examination report of record is 
entirely negative for any symptoms associated with diabetes 
mellitus, amputation of the left leg above the knee, claimed as 
residuals of cold injury or as secondary to diabetes mellitus, 
residuals of cold injury of the right lower extremity, arthritis 
of the right knee, arthritis of the right and left shoulders, and 
for residuals of a left chest injury, and weights heavily against 
the claim.  The weight of the available service treatment 
records, including the separation examination, is greater than 
subsequent treatment records which may be based on a history as 
provided by the Veteran.

Although the Veteran has asserted that his current disabilities 
were the result of cold weather injury sustained during his 
period of active service, as noted above, there is no indication 
of the manifestation of the asserted disabilities for more than 
20 years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds probative the June 2009 opinions of the VA 
examiner as set forth above.  These opinions are considered 
probative as they were definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   
The Veteran has not provided any competent medical evidence to 
rebut the opinions against the claim or otherwise diminish their 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

Further, there is no indication that the Veteran had a diagnosis 
of a qualifying chronic disability which had become manifested to 
a compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection on a presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board recognizes the Veteran's contentions that he has had 
continuous symptoms associated with diabetes mellitus, amputation 
of the left leg above the knee, claimed as residuals of cold 
injury or as secondary to diabetes mellitus, residuals of cold 
injury of the right lower extremity, arthritis of the right knee, 
arthritis of the right and left shoulders, and for residuals of a 
left chest injury, since active service.  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
symptoms, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of diabetes mellitus, 
amputation of the left leg above the knee, claimed as residuals 
of cold injury or as secondary to diabetes mellitus, residuals of 
cold injury of the right lower extremity, arthritis of the right 
knee, arthritis of the right and left shoulders, and for 
residuals of a left chest injury) and post-service treatment 
records (showing no complaints, symptoms, findings or diagnoses 
associated with the asserted disabilities for over 20 years, and 
no competent medical evidence linking the reported symptoms to 
the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has diabetes mellitus, 
amputation of the left leg above the knee, claimed as residuals 
of cold injury or as secondary to diabetes mellitus, residuals of 
cold injury of the right lower extremity, arthritis of the right 
knee, arthritis of the right and left shoulders, and for 
residuals of a left chest injury, that are related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board also notes that as to the issue of residuals of a chest 
injury, contrary to the Veteran's contentions, there is no 
competent medical evidence of a current disability.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran has diabetes mellitus, amputation of 
the left leg above the knee, claimed as residuals of cold injury 
or as secondary to diabetes mellitus, residuals of cold injury of 
the right lower extremity, arthritis of the right knee, arthritis 
of the right and left shoulders, and residuals of a left chest 
injury, that were incurred during service would be speculation, 
and the law provides that service connection may not be based on 
a resort to speculation or  remote possibility.  38 C.F.R. § 
3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In reaching this conclusion regarding each of the Veteran's 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  Because the evidence here is not 
in equipoise, and, in fact, the absence of evidence to support 
the claims suggests that the preponderance of the evidence is 
against the Veteran's claims, the benefit-of-the-doubt doctrine 
is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon 
which to grant the Veteran's claims.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for amputation of the left leg 
above the knee, claimed as residuals of cold injury or as 
secondary to diabetes mellitus, is denied.

Entitlement to service connection for residuals of cold injury of 
the right lower extremity is denied.

Entitlement to service connection for arthritis of the right knee 
is denied.

Entitlement to service connection for arthritis of the right and 
left shoulders is denied.

Entitlement to service connection for residuals of a left chest 
injury is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


